Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   January 07, 2019

The Court of Appeals hereby passes the following order:

A18A1548. JOE LEE ROGERS v. THE STATE.

       This appeal was docketed on April 10, 2018, and Rogers’s brief of appellant
was due 20 days later, on April 30, 2018. On April 25, 2018, Rogers, acting pro se,
requested a 30-day extension of time to file his brief. We granted that request on May
3, 2018, noting that the time for Rogers to file his brief was extended until May 31,
2018. Rogers requested an additional extension on June 15, 2018, and we extended the
due date a second time until July 9, 2018.
       Over three months have passed since the extended due date, and Rogers still
has not filed a brief of appellant. Accordingly, Rogers’s appeal is hereby DISMISSED
for failure to file a brief. See Ct. App. R. 23 (a). The Clerk is directed to send a copy
of this order to Rogers. Pursuant to Reese v. State, 216 Ga. App. 773 (456 SE2d 271)
(1995), Rogers is further informed: Your appeal has been dismissed because your brief
and enumeration of errors were not timely filed. If you have decided that you no longer
wish to appeal, you need not do anything more. However, if you still wish to appeal,
you may have the right to an out-of-time appeal, but you must request an out-of-time
appeal in the trial court. If your motion for an out-of-time appeal is granted, the trial
court should appoint an attorney for you if you want an attorney but cannot afford
one. If your motion for out-of-time appeal is denied, you may appeal to this Court
within 30 days of the trial court’s decision.
Court of Appeals of the State of Georgia
Clerk’s Office, Atlanta,____________________
                          01/07/2019
        I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                      , Clerk.